79 F.3d 1141
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James ALSTON, Plaintiff--Appellant,v.R.W. PARKS, individually and in his official capacity as aDeputy of the Nash County Sheriff's Department,Defendant--Appellee,andFrank Brown, in his official capacity as Sheriff of NashCounty;  Nash County, North Caorlina;  Rand Bentley,individually and in his official capacity as a policeofficer of the Town of Whitakers;  Town of Whitakers;Curtis Pitmman, in his official capacity as Chief of theWhitakers Police Department, Defendants.
No. 94-7406.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 20, 1996.Decided March 13, 1996.

James Alston, Appellant Pro Se.  Robert Harrison Sasser, III, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the final judgment of the magistrate judge* entered after a jury verdict in favor of Appellee Parks in Appellant's 42 U.S.C. § 1983 (1988) action in which Appellant alleged use of excessive force during his arrest.   We have reviewed the record and find no reversible error.   The parties' versions of the events precipitating this action were contradictory;  we will not review the jury's determination of the witnesses' credibility, nor will we weigh the evidence anew.  United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).   Accordingly, we affirm the magistrate judge's order entering judgment for Appellee, as well as the earlier orders of the district court dismissing Appellant's claims against the other Defendants.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Prior to trial, both Appellant and Appellee consented to jurisdiction of the magistrate judge under 28 U.S.C.A. § 636(c)(1) (West 1993)